Citation Nr: 0320802	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  96-27 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for skin rashes, viral 
warts, sores and bumps on the head with folliculitis, and 
hair loss, claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for jaundice of the 
eyes and blurred vision, claimed as due to undiagnosed 
illness.  

3.  Entitlement to service connection for allergic rhinitis 
with sinusitis, claimed as due to undiagnosed illness.  

4.  Entitlement to service connection for muscle contraction 
headaches, vascular headaches, and sensitivity to chemical 
sprays, claimed as due to undiagnosed illness.  

5.  Entitlement to service connection for joint and muscle 
pain, back pain, fatigue, and atypical noncardiac chest pain, 
claimed as due to undiagnosed illness.

6.  Entitlement to service connection for a psychiatric 
disability, to include depressive disorder, stress, and 
memory loss, claimed as due to undiagnosed illness.  

7.  Entitlement to service connection for gingivitis, claimed 
as due to undiagnosed illness.  

8.  Entitlement to service connection for frequent urination, 
claimed as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had a first period of active military service 
from July 1985 to January 1989.  His second period of active 
service from September 1990 to April 1991 included service in 
Saudi Arabia from October 1990 to March 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO) and a November 1998 and subsequent rating 
decisions from the Houston, Texas VARO, which denied 
entitlement to service connection for the above-referenced 
disabilities.  

The veteran currently resides in the jurisdiction of the 
Houston, Texas, VARO, which certified the appeal to the Board 
in January 2000.  


REMAND

A remand is necessary to inform the veteran of a new law and 
new VA regulations, to schedule him for new VA examinations, 
and for the RO's initial consideration of additionally 
obtained evidence and readjudication of the claims.  

The veteran should be informed of the new law and new VA 
regulations governing claims for undiagnosed illness, which 
expand the definition of "qualifying chronic disability" 
and extend the deadline for manifestation of a qualifying 
chronic disability to December 31, 2006.  See 38 U.S.C.A. 
§ 1117 (West 2002); 67 Fed. Reg. 78, 979 (December 27, 2002); 
68 Fed. Reg. 34,539 (June 10, 2003) (to be codified as 
amended at 38 C.F.R. § 3.317 (2003)).  The veteran has not 
been informed of the new law and new VA regulations, which 
were enacted after the last supplemental statement of the 
case was issued in July 2001.  

The veteran should also be afforded new VA Persian Gulf, 
dermatology, neurology, allergy, and psychiatric 
examinations.  A VA examination and medical opinion is 
necessary if there is competent evidence of current 
disability that may be associated with active service but the 
record does not include sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A (West 2002).  In this 
case, the last VA Persian Gulf examination took place in July 
1994, over nine years ago, and more current findings are 
necessary to determine whether the claimed disabilities have 
manifested since service and, if so, the likelihood that the 
manifested disabilities are due to undiagnosed illness 
associated with service in Saudi Arabia or the result of 
another event in active service.  

A remand is necessary to obtain the RO's initial 
consideration of additional evidence and readjudication of 
the claims.  In July 2002, under newly amended VA 
regulations, the Board undertook additional development to 
obtain VA test results referenced in a May 2001 VA addendum 
medical opinion.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002); 38 C.F.R. § 19.9(a)(2); VAOPGCPREC 1-2003.  In April 
2003, the Board obtained the March 2001 VA clinical 
laboratory report, and on May 1, 2003, before the Board could 
render a decision, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's authority to consider 
additional evidence without the RO's initial consideration of 
the evidence or the veteran's waiver of RO consideration as 
contrary to 38 U.S.C. § 7104(a).  See Disabled American 
Veterans(DAV), et al. v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. May 1, 2003).  The veteran has not filed 
a waiver; therefore, the only available course is to remand 
the case for the RO's initial consideration of the additional 
evidence, which includes the March 2001 VA clinical 
laboratory report and will include new VA examination 
reports, and for the RO's readjudication of the claims.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  Ask the veteran to provide a list of 
the health care providers that have 
examined or treated him for the claimed 
disabilities since June 20, 2000.  Obtain 
the records from each health care 
provider the veteran identifies.  If 
these records cannot be obtained and we 
do not have affirmative evidence that 
they do not exist, inform the veteran of 
the records that we were unable to 
obtain, including the efforts made to 
obtain them.  Also inform the veteran 
that we will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.

2.  After completion of Step #1, contact 
the appropriate VA medical facility(ies) 
to schedule VA Persian Gulf, dermatology, 
neurological, allergy, and psychiatric 
examinations for the veteran.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in denial of the claims.  
38 C.F.R. § 3.655 (2002).  The claims 
file should be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).  

The veteran claims that he has the 
following disabilities due to undiagnosed 
illness: a) skin rashes, b) viral warts, 
c) sores and bumps on the head with 
folliculitis, d) hair loss, e) jaundice 
of the eyes, f) blurred vision, g) 
allergic rhinitis with sinusitis, h) 
muscle contraction headaches, i) vascular 
headaches, j) sensitivity to chemical 
sprays, k) joint and muscle pain, l) back 
pain, m) fatigue, n) atypical noncardiac 
chest pain, o) a psychiatric disability, 
to include depressive disorder, stress, 
and memory loss, p) gingivitis, and q) 
frequent urination.  

The VA examiner(s) should conduct all 
indicated studies, note whether the 
claims file was reviewed prior to the 
examination(s), and state a medical 
opinion as to: 

a) the medical classification of each of 
the claimed current disabilities; the 
date of onset; and the data for 
classification; 

b) whether it is as likely as not that 
each of the claimed current disabilities 
are manifestations of undiagnosed illness 
associated with active duty as a nuclear, 
biological, and chemical specialist with 
the 327th Chemical Company in Saudi 
Arabia from October 1990 to March 1991, 
which included at least one alarm for 
toxic exposure but no documented exposure 
to smoke, oil, or other chemicals; 

c) whether it is as likely as not that 
each of the claimed current disabilities 
are secondary to service-connected 
chronic diarrhea due to undiagnosed 
illness or any other service-connected 
disability(ies); and 

d) whether it is as likely as not that 
each of the claimed current disabilities 
resulted from an event in active service 
from July 1985 to January 1989 or from 
September 1990 to April 1991, to include: 
i) September 1985 complaints of a groin 
rash and possible abscess, ii) a March 
1986 mouth lesion, iii) May 1986 
complaints of eye trouble, iv) a May 1986 
diagnosis of allergic rhinitis, v) June 
1986 and September 1986 complaints of 
emotional upset, vi) a September 1986 
diagnosis of muscle contracture cephalgia 
and complaints of headaches for four 
weeks, vii) October 1990 complaints of 
back pain, viii) a February 1991 cave-in 
of the veteran's foxhole, ix) following 
orders to take pyridostigmine sometime 
from October 1990 to March 1991, x) 
seeing another soldier plunge a knife 
into the head of a dead Iraqi soldier 
sometime from October 1990 to March 1991, 
and xi) exposure to chemicals in 
photocopiers, x-ray photos, and cleaning 
supplies during both periods of active 
service.  Any opinions expressed by the 
examiner(s) must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  The veteran should be informed of 
the new law and new VA regulations, which 
expand the definition of "qualifying 
chronic disability" and extend the 
deadline for manifestation of qualifying 
chronic disability to December 31, 2006.  
See 38 U.S.C.A. § 1117; 67 Fed. Reg. 78, 
979; 68 Fed. Reg. 34,539.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for the claimed 
disabilities, claimed as due to 
undiagnosed illness, based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claims 
remain in denied status, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  



5.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



